Title: To James Madison from William Lee, 9 March 1807
From: Lee, William
To: Madison, James



Sir,
Bordeaux March 9 1807.

The last battle contained in the 60e. Bulletin of the grand Army which I have the honor to transmit herewith has cost very dearly to the French.  Two or three such Victories would destroy the briliancy of the Campaign.  I have seen private letters from the neighbourhood of the Army which state their losses at 40,000 men killed wounded and prisoners.  The Russian losses it is said were more considerable.  It is believed now that the Emperor intends to act on the defensive, and one sentence of the Bulletin leads the people to think he does not consider it worth his while to extend his conquest beyond the Prussins territory  "La Pregel est une barrière au-dela de Laquelle l’armée français n’a pas intérêt de le jeter With great respect I have the honor to remain Your Obedient Servant

Wm Lee

